DETAILED CORRESPONDENCE
THIS ACTION IS MADE FINAL.  
Amendments
Amendments dated 1 August 2022 have not been entered. See 37 CFR 1.125A. 


Interview
Examiner attempted to contact Applicant’s representative on 23 August 2022 to set up an interview. Applicant is invited to contact Examiner at anytime if there are questions, concerns or clarification is needed.

Examiner’s Comments
Again, it appears that this application was formatted as a utility application. In patents for plants: Whoever invents or discovers and asexually reproduces any distinct and new variety of plant, including sports, mutants, hybrids, and newly found seedlings, other than tuber propagated plant or a plant found in an uncultivated state, may obtain a patent therefor, subject to the conditions and requirements of this title (35 U.S.C. 161). In plant patents, the patent is drawn to the plant and not the method of producing the plant.  The method by which the plant was obtained should be included but the method for making or breeding is not examined in plant patent applications. Applicant should review current plant patents for formatting and content (see Objections to the Disclosure and Comment below).

In the original Examiner’s Comment, Examiner suggested amending the specification regarding the breeding methods recited in the specification.  This was not a recommendation to deleted the words “breeding” and replace them with “obtaining”. The suggestion was made due to the content of the specification appearing to be drawn to the “method of breeding”. As stated above, it is routine to disclose how the plant was bred and required to disclose how the plant was asexually reproduced. Unlike a utility application, it is not necessary to disclose step-by-step, detailed method descriptions of how the plant was obtained. These methods are not encompassed by a issued plant patent. 


Claims Pending
Claim 1 is pending. 

Specification
Applicant is again reminded of the format of the specification for PLT applications.  As stated in the MPEP 37 C.F.R. 1.163:
(c)The specification should include the following sections in order:
(1) Title of the invention, which may include an introductory portion stating the name, citizenship, and residence of the applicant.
(2) Cross-reference to related applications (unless included in the application data sheet).
(3) Statement regarding federally sponsored research or development.
(4) Latin name of the genus and species of the plant claimed.
(5) Variety denomination.
(6) Background of the invention.
(7) Brief summary of the invention.
(8) Brief description of the drawing.
(9) Detailed botanical description.
(10) A single claim.
(11) Abstract of the disclosure.
(d) The text of the specification or sections defined in paragraph (c) of this section, if applicable, should be preceded by a section heading in upper case, without underlining or bold type. 

Objection to the Disclosure
37 CFR 1.163
The following is a quotation of section (a) of 37 CFR 1.163:
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.

35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL-
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
In plant application filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164 (reproduced below) are controlling:
The claim shall be in formal terms to the new and distinct variety of the specified plant as described and illustrated, and may also recite the principal distinguishing characteristics.  More than one claim is not permitted.

In plant applications filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.  The following is a quotation of 35 U.S.C. 162:
No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described.

The disclosure is objected to under 37 CFR 1.163 because the specification presents less than a full, clear and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents.
More specifically:

Pending objections from Office Action dated 7 April 2022:

J.	Applicant should be descriptive with the comparison to a commercial cultivar.  It is noted that Applicant compare the claimed plant with the parent plant, C. unshiu Marc. cv Miyagawa-wase, However, as stated in 37 CFR 1.163, the specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties and its antecedents.  A direct comparison to a known commercial cultivar, other than the parent plant, is needed. 
It is noted that an extremely detailed comparison is given for the parent plant C. unshiu Marc. cv Miyagawa-wase. It is standard practice to provide a comparison with a commercially  known cultivar.  An internet search provides a number of ‘Miyagawas wase’ cultivars that were obtained through radiation including ‘Ueno’, ‘Okitsu’, ‘Jedae-unshiu’, etc. 
K.	Applicant is reminded that a US Plant Patent is drawn to the whole plant and therefore the whole plant should be described.  Although ‘Jeda mandarin’ is used predominately for its fruit, the whole plant should be described including size, shape, measurements and color designations from the employed color chart (See L.). Specific characteristics include plant information (average height, width, habitat, etc.), stem information (average length, diameter, color, texture, internode length), spine information (density, length, diameter, color, and texture), foliage information (arrangement, form, average size (length and diameter), color (both surfaces), margin, texture, vein color), venation pattern, petiole information (average length and diameter, color), stipule information, inflorescent information (type of blooming habit, aroma, average size), flower information (corolla, color, shape, individual flower size, calyx, petiole), reproductive organs (average sizes, colors), seed production, hardiness, market use and productivity, for example. It is noted that Applicants included a number of fruit characteristics, however, Applicants should review the application to be sure the following characteristics are included: size of the fruit (length and diameter), color of the rind, shape, presence of oil glands, pubescence, presence/absence of the areola, color of the mesocarp and albedo, average number of segments per fruit and color of the pulp. Again, Applicant should review recent Citrus patents to ensure that characteristics commonly disclosed have been adequately described.
It is noted that these characteristics may be disclosed in the specification, however, it is very difficult to verify if they have been disclosed because there is no concise “Detailed Description” included.  The characteristics are disclosed in the summary as well as in the description of the figures and the comparison tables.  Furthermore, in the body of the specification the characteristics may be disclosed but are conflicting or obscured by comparative data. 
M.	Applicant should disclose where and when the claimed plant was first asexually reproduced. See MPEP 37 C.F.R. 1.163. It is noted that Applicants state that the plant has been asexually reproduced but should disclose the location and when it was asexually reproduced.
N.	Applicant should disclose information to the claimed plant’s winter hardiness/cold tolerance and drought/heat tolerance, if known.
	
O.	Applicant should set forth the in the specification the productivity of the fruit i.e. pounds per bushels per acre and the storability of the fruit.  

Additional comments/recommendations regarding the specification and proposed amendments:
		
P.	The specification is replete with typographical and grammatical errors. For example, throughout the specification spaces are missing between text and text within parentheses (i.e. page 8, line 8, “Gray(0.4)”, page 11, lines 20, 22, 23, 25, 26, 27, and 30, “stalk(top)”, “invention(on the right side)”, “Miyagawa-was(on the left side)”, “rear(bottom)”, “invention(on the right side)”, “miyagawa-wase(on the left side)”, and “Miyagawa-wase(top and left…)”, respectively. Applicant should carefully review the specification and correct the grammatical and typographical errors. 

Q.	According to the International Code of Botanical Nomenclature, the cultivar name should not contain the Latin or common name of its genus or the common name of any species in the genus because it might lead to confusion.  It is suggested to the Applicant to change the name of the cultivar to exclude the common name of the fruit (i.e. amend the cultivar name to ‘Jadae’).  An internet search resulted in a publication by one of the Applicants entitled “The Citrus Mutant Jedae-unshiu Induced by Gamma Irradiation Exhibits a Unique Fruit Shape and Increased Flavonoid Content”. It is unclear if this publication is describing the claimed plant with a different name, ‘Jedae-unshiu’. ‘Jedae-unshiu’ is not recommended as a replacement due to the fact that it is the species name. 

S.	For clarity and conciseness, it is  suggested to amend the specification to refer to the parent as ‘Miyagawa-wase’ and not include the complete botanical reference.  It is clear that both the parent and the claimed plant are Citrus unshiu varieties and unnecessary to continually recite “C. unshiu Marc. cv. Miyagawa-wase”. Applicant is reminded that if this suggestion is incorporated, Applicant should refer to the parent with single quotations (i.e. ‘Miyagawa-wase’). 

T.	Regarding Tables 2 and 3, the format of the tables are confusing and contain ambiguous data.  Applicant should reformat the Tables as suggested below (Table 2 is reproduce in part below) to aid in the understanding and ability for comparison with the parent.


‘Jedae’
‘Miyagawa-wase-
Length f calyx (mm)


Width of calyx (mm)


Length of petal (mm)


Width of petal (mm)


Ratio of length/width of petal


Length of stamen (mm)


Number of stamen (mm)


Anther color


Length of style


Diameter of style


Pollen germination rate




Applicant has units (mm) for number of stamen.  Applicant has no units for length or diameter of the style. Applicant should disclose the units for all disclosed characteristics that require such.

U.	Page 17, lines 1-9, it is unclear the meaning of this information.  Are the numbers disclosed the number of plants that have the characteristics?  Are they recitations of the UPOV characteristics? Do the numbers have a specific meaning not disclosed in the specification? For example, Applicants disclose that for the petiole, “presence or absence of wing (absent 1/ present 9), however, page 17, line 21 states that “a leaf petiole having no wing”.  

V.	For clarity, Applicant should organize the specification as suggested above (under specification) and include like characteristics together. Applicants should describe the claimed plant (‘Jedae mandarin’) in its entirety in the “Detailed Botanical Description” section of the specification and then concentration on comparing the claimed plant with the parent and/or commercial cultivar. As can be seen in plant patents (see below), the contents of the specification follow a specific outline (see above).  As currently written, it is difficult (if not impossible) to discern the description of the characteristics of the claimed plant from those of the parent plant in the written part of the text.  The Tables, if the layout was properly executed, are proper for the comparison. 

W.	Applicants should ensure that any Trademarks are properly identified. See MPEP 608.01(v).
               
The above listing may not be complete due to the typographical errors, confusing disclosure, redundant recitation of characteristics and ambiguously stated characteristics.  Applicant should carefully review the disclosure and import into the disclosure any corrected or additional information which would aid in botanically identifying and/or distinguishing the cultivar for which United States Plant Patent protection is sought. Applicant is invited to contact the Examiner with any question, concerns or needs for clarification. 

Claim Rejection
35 U.S.C. § 112(a) and 112(b)
Claim 1 is rejected under 35 U.S.C. 112(a) and 112(b) as not being supported by a clear and complete botanical description of the plant for reasons set forth in the Objection to the Disclosure Section above.


Claim Rejection - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claim remains rejected under 35 U.S.C. 102(a)(2) as the plant as described and illustrated cannot be patentably distinguished over the plant forming the basis of United States Plant Patent Application Publication US 2014/0090121 P1 (Combrink).  Applicant bears the burden of clearly and precisely describing the characteristics which define and distinguish the new variety (In re Greer 179 USPQ 301).

The application is not patentably distinct from the cited patent because of the instant specification’s incomplete botanical listing of characteristics for the claimed plant (see above objections). As a result, the prior art plant cannot be distinguish from the claimed plant. The prior art is a Citrus unshiu satsuma hybrid that has early maturity with rind color of Yellow-Green (RHS 15A and 17A). The claimed plant is also early to mature however the application does not disclose a color of the rinds. Applicant should carefully review the disclosure and import additional information that would aid in botanically identifying and/or distinguishing the cultivar for which United States Plant Patent protection is sought. Applicant is advised that once the specification contains as full and complete a disclosure as possible of the plant, it may be sufficient to obviate this rejection. Due to the typographical errors, confusing disclosure, redundant recitation of characteristics and ambiguously stated characteristics it is unclear if the newly disclosed information is sufficient to overcome this rejection.

The Citrus plant disclosed by Combrink meets the limitations of claim 1 and thus anticipates the claimed invention because of an incomplete botanical description. 

	
Comment
It is again suggested to Applicants to review some current plant patents (emphasis added), for example, US PP33038, US PP31146, US PP25531, US PP09550, US PP9235 and US PP08559 in order to present the specification in the correct format and in as complete a detailed description of the plant and characteristics that would distinguish it from other related known varieties and its antecedents (see 37 CFR 1.162). Even though the species may not be the same as the claimed plant, the characteristics used to describe Citrus plants are the same.

Due to the amount of revision seen necessary in this application, it is suggested that Applicant file a substitute specification, provided that the requirements of 37 CFR 1.125(b) and (c) are met.  Under 37 CFR 1.125, a clean version of the substitute specification, a separate marked up version incorporating all additions, deletions and modifications relative to the previous version, and a statement that the substitute specification contains no new matter are required.  Applicant should specifically authorize cancellation of the present specification to the same.

Applicants are invited to contact the Examiner for any questions, clarification or guidance.  

	
Summary
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached on Monday-Friday 8am to 5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571 -272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN M REDDEN/Primary Examiner, Art Unit 1661